DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8, 10, 12, 14-17, 19 and 21-26 are pending, of which claims 1, 10 and 19 are in independent form.  Claims 1-8, 10, 12, 14-17, 19 and 21-26 are rejected under 35 U.S.C. 103.  

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 03 February 2022 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered.  On pages 8-11 of the remarks Applicant’s representative appears to argue that none of the cited prior art references disclose the newly amended independent claim limitations reciting in part, …providing, by the one or more computing devices, the last viewed portion of the web-page and one or more indicators for display based on the user data, wherein the one or more indicators are descriptive of a relative position of one or more selected portions of the web page selected by one or more user inputs, wherein the one or more user inputs comprise the first user input, and wherein the one or more indicators are descriptive of whether a respective selected portion is currently displayed.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 14-17, 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra U.S. Patent No. 8,910,060 (hereinafter “Chandra”) in view of Bryar et al. U.S. Pub. No. 2013/0073948 (hereinafter “Bryar”) in further view of Bacus et al. U.S. Pub. No. 20170364221 (hereinafter “Bacus”).
Regarding independent claim 1, Chandra discloses:
receiving, by one or more computing devices from a user at a first time, a first user input directed to a portion of a web page, wherein the first user input comprises a selection of a text segment of the portion of the webpage (Chandra at Column 3, Lines 48-52 and 56-57 discloses, “…a highlighting server, which enables a user to manipulate the user interface of a web browser application executing at the user's client device to selectively highlight the text of an internet at a first time and a first user input directed to a portion of a webpage.  Additionally, Chandra at Column 5, Lines 41-43 discloses using the highlighter server in conjunction with internet documents or web pages.) 

storing, by the one or more computing devices, user data descriptive of the first user input and a last viewed portion of the web page.
While Chandra at Column 4, Lines 12-15 discloses, “Consequently, any highlights the user makes are automatically saved at the highlighter server and can easily be viewed during a subsequent web browsing session.” i.e., storing…user data descriptive of the first user input…Chandra does not disclose storing a last viewed portion of the webpage.
However, Bryar at paragraph [0035] with emphasis added by the Examiner, teaches in part, “Such information may be used, for example, to determine a " last viewed" location or position of a selected web page which was previously displayed to the user. When the selected web page is subsequently retrieved at the user's request, the " last viewed" location information may be retrieved and used to display the requested web page to the user, starting at the position/location of the web page which was last viewed or displayed to the user.”  Examiner is of the position that the retrieved “last viewed” location information cited in Bryar above, is retrieved from storage.
Both the Chandra reference and the Bryar reference, in the sections cited by the Examiner, are in the field of endeavor of presentation of previously viewed webpages and information related to the user’s previous interaction with the webpages.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the presentation of webpages and previously highlighted portions of webpages in response to a new user request for presentation of the webpage as disclosed in Chandra with the saving of, and presenting at a “last viewed” position of a webpage in response to a new user request for presentation of the webpage as taught in Bryar to facilitate in automatically presenting the last viewed portion of a webpage (See Bryar at paragraph [0008]).

receiving, by the one or more computing devices at a second time after the first time, a second user input describing a search query (Chandra at Column 10, Lines 30-37 discloses, “Another component of the highlighter server 10 is a search server 41. In one embodiment of the invention, the highlighter server 10 provides a search interface where users can search for relevant internet documents and highlights. For example, a user may perform a keyword search, where the keyword is searched for in a portion of an internet document that has been previously highlighted by a user, or within an annotation or comments section associated with a particular highlight.”  Examiner is of the position that, in the above cited section of Chandra, because what is being searched for in the keyword search may have been previously highlighted by a user, Chandra in the above section reads on receiving…at a second time after the first time, a second user input describing a search query.)

providing for display, by the one or more computing devices, data describing the portion of the web page in response to receiving the second user input (Chandra at Column 7, Lines 58-63 discloses, “Referring again to FIG. 2, if a user requests a document that has previously been highlighted (e.g., by the requesting user, or another user), the highlighter server 10 will modify the original document by inserting the necessary object reference to ensure that the highlight(s) are displayed when the document is rendered by the user's web browser application.”)

receiving, by the one or more computing devices, a third user input requesting display of the web page (Chandra at Column 7, Lines 58-59 discloses, “Referring again to FIG. 2, if a user requests a document that has previously been highlighted…”)

and providing, by the one or more computing devices, the last viewed portion of the web page…
While Chandra at Column 7, Lines 58-63 discloses providing previously highlighted documents, Chandra does not disclose providing the last viewed portion of the webpage.
However, Bryar at paragraph [0035] discloses, at a user request for a previously viewed webpage, retrieving “last viewed” location information as to the last position viewed of the webpage, and starting the presentation of the webpage to the user at the “last viewed” position. 

…and one or more indicators for display based on the user data, wherein the one or more indicators are descriptive of a relative position of one or more selected portions of the web page selected by one or more user inputs, wherein the one or more user inputs comprise the first user input, and wherein the one or more indicators are descriptive of whether a respective selected portion is currently displayed.
While Chandra at Figure 6 Label 76 provided below illustrates an indicator related to users input and selected portions of text, and illustrates a relative position and whether the selected portion is currently displayed…

    PNG
    media_image1.png
    559
    681
    media_image1.png
    Greyscale

…and Bryar at paragraph [0076] teaches displaying tracking information relating to the relative position of the displayed portion of the web page content, and while not explicitly claimed, in an effort to provide compact prosecution, Chandra as modified with Bryar does not disclose that the position of the indicators themselves are descriptive of a relative position of one or more selected portions of the web page selected by one or more user inputs… as illustrated in Figure 5, labels 528 and 530.
However, Bacus at paragraph [0010] teaches in part, “A user can provide input to cause a computing device to enter an overview mode, wherein multiple pages of content can be displayed concurrently, including a current or “bookmarked” page displayed in the center of the page array. The user can navigate through the pages, which in some embodiments can cause a bookmarked page to appear to “scroll off” the screen. In such a situation a selectable overlay element, or other such feature, can be displayed in a location associated with the current relative position of the bookmarked page.”
Both the Chandra reference and the Bacus reference, in the sections cited by the Examiner, are in the field of endeavor of presentation of documents including user selection related to the displayed text.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the presentation of webpages and previously highlighted portions of webpages and indicators related to user input as disclosed in Chandra with the displaying of selected portions of text in a location associated with the current relative position of the selected text as taught in Bacus to facilitate in a user locating approximate positions and navigating digital content (See Bacus at paragraphs [0002] and [0010]).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Chandra discloses:
wherein providing for display the data describing the portion of the web page comprises providing for display at least a portion of the text segment of the web page (Chandra at Column 7, Lines 58-63, as illustrated in the rejection of claim 1 above, discloses displaying the earlier highlighted section of a web document or web page.  Additionally, Chandra at Column 1, Lines 17-21 discloses, “More particularly, the present invention relates to methods and systems that enable a user to mark-up or highlight information (such as text or images) on an internet document for better visibility, later retrieval and/or sharing with one or more other users.”)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Chandra discloses:
further comprising providing for display search results in response to receiving the second user input describing the search query, the search results comprising a list of items including the web page (Chandra at Column 12, Lines 47-53 discloses, “In one embodiment of the invention, the tool panel 60 includes a button or link (e.g., the "PAST HiLites" button 70 in FIG. 6) that causes the web browser application to display a web page containing a list of past highlights made by the user.  The list of past highlights may include a summary or excerpt from the previous highlights as well as a link to the full document from which the highlights are from.”)

Regarding dependent claim 4, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Chandra discloses:
wherein providing for display the data describing the portion of the web page comprises providing data describing the first time at which the first user input was received (Chandra at Column 12, Lines 53-56 discloses, “In addition, the past highlights web page may show additional information about each highlight, including but not limited to: the time and date the highlight was generated.”  Examiner is of the position that Chandra in the above cited section disclosing the time and date a highlight was generated reads on data describing the first time at which the first user input was received.)

Regarding dependent claim 5, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Chandra discloses:
wherein providing for display the data describing the portion of the web page comprises providing the data describing the portion of the web page in the list of items (Chandra at Column 12, Lines 53-60 discloses in part, “In addition, the past highlights web page may show additional information about each highlight, including but not limited to…and/or annotations made by the user.”  Examiner is interpreting the user annotations disclosed in the section of Chandra cited above as reading on data describing the portion of the web page in the list of items.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Chandra discloses:
further comprising providing for display in a first region of a user interface, search results in response to receiving the second user input describing the search query, the search results comprising a list of items, and wherein providing for display the data describing the portion of the web page comprises providing the data describing the portion of the web page in a second region of the user interface that is outside of the list of items of the search results (Chandra at Column 12, Lines 47-53 discloses displaying a list of past highlights including a summary or excerpt from a previous highlight.  Additionally, Chandra at Column 13, Lines 54-58 discloses in part, “Many of the configuration settings illustrated in FIG. 6 may also be accessed and adjusted via a highlighter web portal. For example, the highlighting service provides a web-based user interface where users can set certain configuration parameters to default settings.”  Additionally, Chandra at Figure 13 provided below discloses a tab of Related HiLites which Examiner is interpreting as containing a list of related highlights and in another tab or region displays “My Recent Highlights” with the summarization of the highlight displayed.)

    PNG
    media_image2.png
    395
    488
    media_image2.png
    Greyscale


Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Chandra discloses:
further comprising associating, by the one or more computing devices, data describing at least one of the web page or the portion of the web page with a user profile associated with the user (Chandra at Column 4, Lines 26-31 discloses in part, “To avoid becoming overwhelmed with highlights, a user, and/or the system, can configure the settings of the highlighting service such that only highlights made by user-selected persons (including oneself), or those persons who are a member of a user-selected and/or system-selected group, are displayed.”  Additionally, Chandra at Column 6, Lines 10-14 discloses in part, “Furthermore, as each highlight is associated with a source (e.g., a person responsible for generating the highlight), users can configure the highlighting service to display highlights on a per user basis. That is, a user may configure the settings of the highlighting service to display only the highlights of a particular user, or group of users.”  Lastly, Chandra at Column 8, Lines 60-67 discloses a user registering as a user of the highlighting service [i.e., creating a profile].)  

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Chandra discloses:
further comprising: selecting, based on the portion of the web page to which the first user input is directed, an additional web page that is distinct from the web page; and providing for display data that describes the additional web page in response to receiving the second user input describing the search query (Chandra at Figure 13 provided above provides a related HiLites Tab.  Additionally, Chandra at Column 9, Lines 34-52 discloses a user subscribing to a group and receiving new highlights.  Examiner is of the position that the new highlights in the group may include new web document and web page highlights.)

Regarding independent claim 10, while independent claim 10, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 10 is rejected under the same rationale as claim 1.  Additionally, with respect to the hardware limitations recited in the claim, specifically, at least one processor; at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (Chandra at Column 17, Lines 11-18 discloses implementing the disclosure using a combination of hardware and software including a computer readable medium that stores instructions.)

Regarding dependent claim 12, all of the particulars of claim 10 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 3.

Regarding dependent claim 14, all of the particulars of claims 10 and 12 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claim 10 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 6.

Regarding dependent claim 16, all of the particulars of claim 10 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 7.

Regarding dependent claim 17, all of the particulars of claim 10 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 8.

Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  Additionally, Chandra as modified with Bryar discloses:
providing, by the one or more computing devices, an automatic navigation indicator describing the automatic navigation within the web page (Bryrar at paragraph [0035] teaches automatically navigating to a last viewed portion of a webpage.)
Regarding dependent claim 22, all of the particulars of claim 1 have been addressed above.  Additionally, Chandra as modified with Bryar and Bacus discloses:
receiving, by the one or more computing devices, a fourth user input selecting an indicator, wherein the indicator indicates a relative position of the portion of the web page associated with the first user input; and providing, by the one or more computing devices, the portion of the web page for display (Chandra at Figure 6 label 76 provided above illustrates selecting indicators and providing portions of a web page associated with a user input and Bacus at paragraph [0010] teaches indicators reflecting relative position of selected text.)

Regarding dependent claim 26, all of the particulars of claim 10 have been addressed above.  Additionally, Chandra as modified with Bryar and Bacus discloses:
wherein the one or more indicators comprise an indicator descriptive of an off-screen portion of the web page, wherein the indicator indicates a relative position of the portion of the web page associated with the first user input with respect to a currently displayed portion of the web page (Bacus at paragraph [0010] teaches in part, “A user can provide input to cause a computing device to enter an overview mode, wherein multiple pages of content can be displayed concurrently, including a current or “bookmarked” page displayed in the center of the page array. The user can navigate through the pages, which in some embodiments can cause a bookmarked page to appear to “scroll off” the screen. In such a situation a selectable overlay element, or other such feature, can be displayed in a location associated with the current relative position of the bookmarked page.”)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Bryar in view of Bacus in further view of Chen et al. U.S. Pub. No. 2013/0283150 (hereinafter “Chen”).
Regarding independent claim 19, claim 19 is rejected under the same rationale as claim 1.  With respect to the limitations reciting a first version and a second version of a web page, as well as the claim limitations reciting displaying one of the first or second version and receiving a third user input regarding which version to display and updating the display, While Chandra at Column 9, Lines 9-33 discloses handling of, highlighting and presenting dynamically changing web pages [i.e., multiple versions], Chandra does not disclose allowing a user to select which version to present.
However, Chen at paragraphs [0047] teaches a user highlighting or selecting web pages, and Chen at paragraph [0050] teaches determining if a highlighted web page has a new version and prompting the user to select which version they wish to view.
 Both the Chandra reference and the Chen reference are in the field of endeavor of user selection and handling of web pages, including versioning.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the user highlighting of webpages and the handling of dynamic web pages disclosed in Chandra with the user selection of web page versions taught in Chen to facilitate in preventing data loss (See Chen at paragraphs [0006] – [0007]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Bryar in view of Bacus in further view of Bates et al. U.S. Patent No. 6,100,890 (hereinafter “Bates”).
Regarding dependent claim 23, all of the particulars of claim 1 have been addressed above.  While Chandra at Column 5, Line 49 discloses a bookmarklet and Bryar at paragraph [0035] teaches last viewed information, Chandra as modified does not disclose automatic bookmarking based on a scrolling speed being lowered or static viewing of a webpage, more specifically, Chandra as modified does not disclose:
generating, by the one or more computing devices, an automatic bookmark associated with a particular portion of the web page based on at least one of the user scrolling speed being lower than a threshold scrolling speed associated with the particular portion of the web page or a static viewing of the particular portion of the web page; and storing, by the one or more computing devices, the automatic bookmark; wherein a bookmark indicator is displayed with the last viewed portion of the web page, wherein the bookmark indicator visually describes a relative location of the automatic bookmark.
However, Bates in the Abstract teaches in part, “A browser generates automatic bookmarks to browsed pages of information based on a selection criteria. The selection criteria can be based on a duration of time that a user browses the viewed page…” Examiner is of the position that Bates teaching a duration of time that a user browses the viewed page as reading on a static viewing of a portion of a webpage.
Both the Chandra reference and the Bates reference, are in the field of endeavor of marking and providing webpages for display.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the bookmarklet and collection of user interaction data related to a webpage as disclosed in Chandra with the automatic bookmarking based on viewing time taught in Bates to facilitate in efficiently automatically bookmarking webpages (See Bates at Column 2, Lines 12-14).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra in view of Bryar in view of Bacus in view of Bates in further view of Munoz-Bustamante U.S. Pub. No. 2015/0135133 (hereinafter “Munoz-Bustamante”).
Regarding dependent claim 24, all of the particulars of claim 1 have been addressed above.  While Chandra as modified teaches a last viewed portion of a webpage, a scroll indicator indicative of a webpage position, and automatic bookmarking, Chandra as modified does not disclose determining a position on a webpage from an eye image, more specifically, Chandra as modified does not disclose:
further comprising: obtaining, by the one or more computing devices, one or more images of an eye of the user from a camera; determining, by the one or more computing devices, a focal point based on the one or more images; generating, by the one or more computing devices, an automatic bookmark associated with a particular portion of the web page based on the focal point, wherein the focal point is associated with the particular portion of the webpage; and storing, by the one or more computing devices, the automatic bookmark; wherein a bookmark indicator is displayed with the last viewed portion of the web page, wherein the bookmark indicator visually describes a relative location of the automatic bookmark.
However, Munoz-Bustamante at paragraph [0033] teaches in part, “For example, by analyzing the image information (which may include a series of images or a stream of image inputs) an embodiment may determine the user's eye location and map this to an area of the display device. Thus, an embodiment may determine, using the user's focal point derived from a camera capturing an image(s) of the user's eyes, where in the display device the user is looking at 304.”
Both the Chandra reference and the Munoz-Bustamante reference, in the sections cited by the Examiner, are in the field of endeavor of tracking user data with respect to browsing of a webpage.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the automatic bookmarking and tracking of a last viewed portion of a webpage as disclosed in Chandra as modified with use of an eye image and focal point to determine where on a display device a user is looking as taught in Munoz-Bustamante to facilitate in tracking user data related to a user’s interaction with a webpage.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2007/0209007
Paragraph [0003] as it relates to bookmarking automatically at points viewed beyond a threshold time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154